ITEMID: 001-67639
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: SLAVIC UNIVERSITY IN BULGARIA and OTHERS v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The first applicant is the “Slavic University in Bulgaria”, a Bulgarian legal person (the “University”). It is represented before the Court by Mr A. Krastev, a lawyer practising in Sofia. The other applicants are 617 students and teachers listed in the annex (the “other applicants”, the “students” or the “teachers”). They have joined the application of the University without filing separate submissions with the Court.
s, may be summarised as follows.
On 21 July 1995 the National Assembly, as a result of a private initiative, granted the University the status of higher education institution.
On 27 December 1995 a new Higher Education Act was adopted, which introduced a new statutory framework within which higher education institutions were required to function.
By decision of 15 February 1999 the Council of Ministers proposed to the National Assembly to revoke the status of a higher education institution of the University. As grounds for its proposal, the Council of Ministers indicated that, inter alia, (1) the University operated without internal rules and regulations, as well as without management bodies, elected in accordance with the law; (2) all its general assemblies had not been conducted in conformity with the statutory requirements; (3) it had been accepting students in violation of the State's university admission criteria, which were more than the maximum permissible number and for courses which had not been approved by the State; (4) the University had been appointing academic staff in violation of the applicable rules; (5) it had not had an approved budget prior to 1997 and after that had two budgets approved by two separate and competing administrative bodies; (6) it had been operating in violation of the Accountancy Act as it lacked a balance sheet for 1996 and did not have any accounting documents for 1995 and 1997. Allegedly the applicants were not officially informed of the procedure undertaken by the Council of Ministers.
On 22 February 1999 the University appealed against the decision of the Council of Ministers to the Supreme Administrative Court.
On 5 March 1999 the Supreme Administrative Court refused to examine the appeal. It found that the proposal by the Council of Ministers had no direct effect on the rights of the University as it was only a proposal to the National Assembly, was not therefore an individual administrative act and was not subject to judicial review. Upon further appeal, the extended panel of the Supreme Administrative Court, on an unspecified date, refused to examine the appeal on similar grounds.
By decision of 10 March 1999 the National Assembly revoked the status of the University as a higher education institution. It authorised the Council of Ministers to deal with all matters in connection with the revocation of the status of the University. It expressly addressed the option for the students to continue their studies at other universities, which subsequently led to the adoption by the Council of Ministers on 27 July 1999 of a special regulation which specified the procedures related thereto. No reasons for the decision of the National Assembly were given and the applicants were allegedly not informed of the procedure. The decision was promulgated on 16 March 1999.
On an unspecified date the University appealed against the decision of the National Assembly to the Supreme Administrative Court, arguing that it was an individual administrative act which was subject to judicial review. On 9 April 1999 the Supreme Administrative Court refused to examine the appeal on the basis that acts of the National Assembly were not subject to judicial review. Upon further appeal, on 28 May 1999 the extended panel of the Supreme Administrative Court also refused to examine the appeal on similar grounds.
The National Assembly's decision of 10 March 1999 was challenged before the Constitutional Court by fifty-four members of parliament. They argued that the decision was unconstitutional, that at the time it was adopted the University had corrected the alleged violations and that its operations had been in compliance with the statutory requirements. On 6 July 1999 six judges from the Constitutional Court voted in favour of declaring the decision of 10 March 1999 unconstitutional, whereas five judges voted against. Accordingly, as the Constitutional Court failed to obtain the seven votes required for a majority decision, the court rejected the challenge by judgment of the same day.
The Constitution provides, inter alia, that citizens and organizations shall have the right to set up higher education institutions in accordance with the conditions and procedures established by statute and demands that the education they provide must comply with the requirements set by the State (Article 53 § 3). It also provides that the State shall exercise control over all forms and levels of education, including higher education institutions (Article 53 § 4).
The Higher Education Act of 1958 (the “1958 Act”), which was in force at the time the University was established, regulated the establishment and functioning of higher education institutions. It did not differentiate between public and private institutions. The Act provided that higher education institutions were set up by the National Assembly. It also detailed the different grades of academic staff, determined their hierarchy and their relationship with the institutions. The status of students and their relationship with the higher education institutions was also regulated. The 1958 Act was repealed by the Higher Education Act of 1995.
The Higher Education Act of 1995 (the “1995 Act”) regulates the establishment, functions, management and financing of higher education institutions, which could be public or private.
The 1995 Act, as in force during the relevant period, envisaged special control, supervisory and decisionmaking functions for the legislature and the Government. For example, (1) the National Assembly created, transformed and closed higher education institutions; (2) the Council of Ministers developed and supervised implementation of Government policy in the sphere of higher education; approved academic qualification grades and the requirements towards all courses; determined the maximum number of undergraduates and postgraduates taught by each higher education institution and approved the rules for providing students with housing and other social benefits; (3) the Ministry of Education facilitated communication between the State and the higher education institutions and maintained the register of approved academic qualifications; (4) the National Accreditation Agency, a special administrative body created under the 1995 Act, was designated to monitor, assess and determine whether a particular higher education institution complied with the State's requirements. A lack of an accreditation or receipt of two negative assessments from this body was a basis for closing a higher education institution.
The 1995 Act, as in force during the relevant period, also regulated the management structure of State higher educational institutions, their hierarchy, procedures for appointment, term of office and powers. It also determined the conditions and requirements towards the teaching provided by higher educational institutions. The 1995 Act further provided that higher education institutions enjoy academic autonomy, which consisted of academic freedoms, academic self-government and sanctity of the territory of the institutions. Within this context, higher education institutions were required to adopt internal rules and regulations, which would include, inter alia, procedures for internal conflict resolution.
